       Case 6:18-cv-01228-LEK-ML Document 131 Filed 04/15/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
         NORTHERN DISTRICT OF NEW YORK MAIN OFFICE (SYRACUSE)


 RACHEL COLANGELO and                           CIVIL ACTION NO.: 6:18-cv-01228-LEK-ML
 KATHLEEN PARADOWSKI,
 individually and on behalf of a class of
 similarly situated individuals,

        Plaintiff,                              NOTICE OF DEFENDANTS’ MOTION TO
                                                EXCLUDE PLAINTIFF’S EXPERT
 v.                                             WITNESS BRUCE G. SILVERMAN

 CHAMPION PETFOODS USA INC.
 and CHAMPION PETFOODS LP,

        Defendants.



       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, dated

April 15, 2021, and the Declaration of David A. Coulson in Support of Defendants’ Motion to

Exclude Plaintiff’s Expert Witness Bruce G. Silverman, and the exhibits annexed thereto,

Defendants Champion Petfoods USA Inc. and Champion Petfoods LP (collectively, “Champion”)

hereby move this Court for an order excluding the opinions and testimony of Bruce G. Silverman,

and for such other and further relief as the Court deems appropriate.



DATED: April 15, 2021                                GREENBERG TRAURIG, LLP

                                                     By: /s/ David A. Coulson
                                                     David A. Coulson, Esq. (pro hac vice)
                                                     Jared R. Kessler, Esq. (pro hac vice)
                                                     Robert S. Galbo, Esq. (pro hac vice)
                                                     Elisa H. Baca, Esq. (pro hac vice)
                                                     333 SE 2nd Avenue, Suite 4400
                                                     Miami, FL 33131
                                                     Telephone: 305-579-0754
                                                     Facsimile: 305-579-0500
                                                     Email: coulsond@gtlaw.com
                                                             kesslerj@gtlaw.com

                                                1
Case 6:18-cv-01228-LEK-ML Document 131 Filed 04/15/21 Page 2 of 2




                                           galbor@gtlaw.com
                                           bacae@gtlaw.com

                                    Rick L. Shackelford, Esq. (pro hac vice)
                                    1840 Century Park East, Suite 1900 Los
                                    Angeles, CA 90067
                                    Telephone: 310-586-3878
                                    Facsimile: 310-586-7800
                                    Email: shackelfordr@gtlaw.com

                                    Cynthia Neidl, Esq. (513737)
                                    54 State Street
                                    Albany, NY 12207
                                    Telephone: 518-689-1435
                                    Facsimile: 518-689-1499
                                    Email: neidlc@gtlaw.com

                                    Attorneys for Defendants Champion Petfoods
                                    USA Inc. and Champion Petfoods LP




                                2
